DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 12/22/2021 (“12-22-21 OA”), Applicant submitted non-blurry replacements drawings of Figures 2-4, amended title and claims 1, 8, 10, 11, 18 and 20 while canceling claims 7, 9, 17 and 19 and adding new claim 21 in reply dated 03/11/2022 (“03-11-22 Reply”). 
Response to Arguments
Applicant’s replacement drawings have overcome the objection to drawings as set forth under line item number 1 of the 12-22-21 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 12-22-21 OA. 
Applicant’s amendment to independent claims 1 and 11 have overcome the prior art rejections based at least in part on Feng as set forth under line item number 3 of the 12-22-21 OA. 
Reasons for Allowance
Claims 1-6, 8, 10-16, 18, 20 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because it contains the allowable subject matter of now canceled dependent claim 9 with intervening claim 7 as set forth in page 8 of the 12-22-21 OA. 
 Dependent claims 2-6, 8 and 10 are allowed, because they depend on allowed claim 1. 

Independent claim 11 is allowed, because it contains the allowable subject matter of now canceled dependent claim 19 with intervening claim 17 as set forth in page 9 of the 12-22-21 OA. 
	 Dependent claims 12-16, 18 and 20 are allowed, because they depend on allowed claim 11. 

New independent claim 21 is allowed, because it contains the allowable subject matter of dependent claim 8 with intervening claim 7 with parent claim 1 as set forth in page 8 of the 12-22-21 OA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895